                                                                               1



            1                  UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
            2                        EASTERN DIVISION
            3    UNITED STATES OF AMERICA,          )
                                                    )
            4              Plaintiff,               )
                                                    )
            5    vs.                                )   No. 19 CR 567
                                                    )
            6    DERREL McDAVID, et al.,            )   Chicago, Illinois
                                                    )   August 28, 2019
            7              Defendants.              )   9:26 o'clock a.m.
            8
                                TRANSCRIPT OF PROCEEDINGS
            9             BEFORE THE HONORABLE HARRY D. LEINENWEBER
           10   APPEARANCES:
           11    For the Plaintiff:        UNITED STATES ATTORNEY'S OFFICE
                                           MS. ANGEL KRULL
           12                              219 South Dearborn Street
                                           Chicago, Illinois 60604
           13                              312-353-5300
           14
                 For the Defendant         LAW OFFICE OF BEAU B. BRINDLEY
           15    Derrel McDavid:           MR. BEAU B. BRINDLEY
                                           53 West Jackson Boulevard
           16                              Chicago, Illinois 60604
                                           312-765-8878
           17
                                           VADIM A. GLOZMAN LTD.
           18                              MR. VADIM A. GLOZMAN
                                           53 West Jackson Boulevard
           19                              Chicago, Illinois 60604
                                           312-726-9015
           20
           21
           22
           23    Court Reporter:           FEDERAL OFFICIAL COURT REPORTER
                                           MS. KRISTA BURGESON
           24                              219 South Dearborn Street
                                           Chicago, Illinois 60604
           25                              312-435-5567
09:26:16                                   krista_burgeson@ilnd.uscourts.gov
                                                                                 2



09:26:16    1              THE COURTROOM DEPUTY: 19 CR 567, USA versus Derrell
09:26:18    2   McDavid.
09:26:18    3              MR. BRINDLEY: Good morning, Your Honor. Beau
09:26:18    4   Brindley and Vadim Glozman on behalf of Derrel McDavid, who is
09:26:19    5   present.
09:26:19    6              MR. GLOZMAN: Good morning.
09:26:22    7              THE DEFENDANT: Good morning.
09:26:23    8              MS. KRULL: Good morning, Your Honor. Angel Krull on
09:26:24    9   behalf of the United States.
09:26:27   10              PRE-TRIAL OFFICER: Good morning. Pre-Trial
09:26:34   11   Services.
09:26:34   12              THE COURT: All right.
09:26:37   13              What is the difference between your two motions,
09:26:40   14   Mr. Brindley? Maybe you could start by telling me that.
09:26:42   15              MR. BRINDLEY: First of all, the first motion, Judge,
09:26:45   16   is a motion to modify his conditions overall such that he is
09:26:49   17   not subjected to a curfew and can deal with the business of
09:26:53   18   his restaurant at whatever hour is necessary, and can travel
09:26:57   19   for his businesses as needed without me having to come here
09:27:01   20   and make a motion every time. That is the first one.
09:27:04   21              The second one has to do with an emergency situation,
09:27:07   22   I believe there was a death in the family that he needs to
09:27:10   23   travel for, and Mr. Glozman can address that one further.
09:27:13   24              MR. GLOZMAN: Yes, Judge.
09:27:14   25              Earlier this week Mr. McDavid's cousin passed away.
                                                                                3



09:27:18    1   There is a funeral service Saturday at 2:00 o'clock p.m. in
09:27:22    2   Minnesota.
09:27:23    3            So notwithstanding our original request to modify the
09:27:24    4   conditions of release, we are asking for him to be able to
09:27:26    5   drive to Minnesota from Thursday to Sunday to go to this. I
09:27:30    6   spoke with Ms. Krull and she indicated this morning that she
09:27:32    7   had no objection to that specific request.
09:27:34    8            THE COURT: Is that correct?
09:27:35    9            MS. KRULL: That is correct. I have no objection for
09:27:37   10   Mr. McDavid to attend the funeral.
09:27:41   11            THE COURT: Okay. We will grant that one.
09:27:46   12            Now, the second one is to release him and let him
09:27:49   13   behave like he is not under any --
09:27:49   14            MR. BRINDLEY: Well, Judge, not exactly that.
09:27:50   15            We are proposing -- pre-trial has the capability, and
09:27:53   16   we have just confirmed, of putting him on a GPS ankle
09:27:58   17   bracelet, meaning that they will be able to monitor where he
09:28:00   18   is at any time. And we believe if monitoring is required, and
09:28:04   19   the statute indicates that it is, then Mr. McDavid, given the
09:28:08   20   nature of the conduct that he is charged with, and his
09:28:13   21   history, is a person who does not need the more strict
09:28:17   22   scrutiny that has been imposed here.
09:28:19   23            Normally this statute is meant to protect the public
09:28:24   24   from predators, but nobody is even alleging that is
09:28:28   25   Mr. McDavid. Mr. McDavid is alleged to have obtained child
                                                                               4



09:28:32    1   pornography for basically the purpose of destruction and
09:28:37    2   obstruction of justice. And he has no substantial criminal
09:28:38    3   history of any sort.
09:28:39    4            It is worthy of note, Judge, that Mr. McDavid was
09:28:43    5   subpoenaed by the Grand Jury in February of 2019, so he knew
09:28:48    6   all about this, and he traveled to and from Miami, Florida,
09:28:48    7   back and forth, with no issue, he has made no effort to leave,
09:28:57    8   he has done nothing wrong, and he surrendered himself to the
09:29:01    9   U.S. Marshal Service.
09:29:01   10            This is the kind of person in a normal case alleged
09:29:06   11   to have been involved in obstruction of justice conduct of
09:29:08   12   this sort that would make sense, in any other circumstance,
09:29:11   13   for him to not have ankle monitor at all.
09:29:14   14            Now, the statute, because of that which he is
09:29:16   15   charged, requires some kind of monitoring, and it indicates
09:29:20   16   that he has to comply with any specified curfew conditions.
09:29:25   17   And of course it is up to Your Honor to set any and specify
09:29:28   18   any. And given that he is in the restaurant business, his
09:29:31   19   business is ongoing late at night and every night, he has to
09:29:33   20   deal with this business, it doesn't make sense. And he also
09:29:36   21   has business around the country, and he should be able to
09:29:39   22   conduct this business.
09:29:40   23            That is all we are asking for, Judge.
09:29:42   24            THE COURT: What kind of restaurants, singular and
09:29:48   25   plural, does he have? There is one here in Chicago,
                                                                                5



09:29:51    1   apparently?
09:29:53    2            MR. BRINDLEY: Yes, Judge, and we can discuss it
09:29:55    3   under seal, but I don't want to -- I would be happy to do
09:30:00    4   that.
09:30:00    5            THE COURT: What type of restaurant?
09:30:02    6            MR. BRINDLEY: Mexican restaurant, Judge.
09:30:06    7            THE COURT: And how many restaurants does he have
09:30:08    8   currently?
09:30:08    9            MR. BRINDLEY: He has one here, and they have been in
09:30:11   10   the process of expanding, and that is what he is going to
09:30:14   11   Florida for.
09:30:16   12            THE COURT: So he has one and he wants to have a
09:30:18   13   second one in Florida?
09:30:20   14            MR. BRINDLEY: Yes, Judge.
09:30:21   15            He is also a certified public accountant who has
09:30:24   16   accounting clients around the country, too.
09:30:27   17            So in terms of doing his work, he really does need to
09:30:31   18   be able to travel, and under the circumstances, what he is
09:30:35   19   alleged to have done, and who he has been for his whole life,
09:30:39   20   there is no good reason why we need to have him under these
09:30:43   21   strict conditions, and we can relax them. He is not going to
09:30:46   22   break them.
09:30:47   23            So if it is a GPS monitor he has to do, I know he has
09:30:51   24   to plug it in and change the batteries, he will do that. But
09:30:54   25   this curfew that prevents him from being out when he needs to
                                                                                6



09:30:58    1   be out to address things that come up at night at the
09:31:01    2   restaurant has been very difficult already, and that is why we
09:31:05    3   are here.
09:31:05    4            Given what he has done and alleged to have done, it
09:31:09    5   is not fair for him to be treated in the same way as other
09:31:12    6   people who are actual predators out there who we need to
09:31:16    7   protect the public from. That is what these statutes are for.
09:31:20    8            So we need to make a modification, which we can. The
09:31:22    9   statute says that he has to be monitored and he has to comply
09:31:29   10   with whatever specified conditions there are. And if we can
09:31:31   11   make that as to curfew, if we can specify 24 hours, he can be
09:31:37   12   out and report as needed to Pre-Trial Services about where he
09:31:39   13   is going.
09:31:40   14            That would satisfy the statute and that is basically
09:31:43   15   what we need.
09:31:43   16            THE COURT: Ms. Krull?
09:31:45   17            MS. KRULL: Thank you, your Honor, a couple things.
09:31:46   18            Under the Bail Reform Act 3142, a curfew is mandated
09:31:51   19   for people who are charged with receiving child pornography.
09:31:54   20   It says, shall be imposed, this condition of a curfew shall be
09:31:59   21   imposed. That was enacted under the Adam Walsh Act, and so it
09:32:04   22   is a mandatory condition.
09:32:05   23            Right now his curfew is 9:00 p.m. In the initial
09:32:10   24   discussions with Mr. Glozman, the government agreed, based on
09:32:13   25   Mr. McDavid's work schedule, to extend that to midnight, and
                                                                                7



09:32:17    1   even that we thought was generous, to allow that to midnight.
09:32:20    2   But there is no reason that he needs to be at this restaurant
09:32:23    3   beyond that. He is not there running the day-to-day business,
09:32:27    4   he is an owner at this restaurant.
09:32:29    5            On top of that, Mr. McDavid is a very wealthy man.
09:32:33    6   He is not needed to work for livelihood. Like a lot of other
09:32:38    7   defendants that you see before you, they need to have their
09:32:43    8   curfews extended for certain hours to allow them to work so
09:32:47    9   they can maintain their bills, pay their bills, and support
09:32:51   10   their family. That is not the situation here. Mr. McDavid is
09:32:55   11   a very wealthy man. He does not need these extended
09:32:58   12   conditions to allow him to pay his bills.
09:33:01   13            Mr. McDavid is charged with very serious crimes here
09:33:05   14   and Mr. Brindley is minimizing the allegations against
09:33:09   15   Mr. McDavid.
09:33:10   16            The allegations against Mr. McDavid are that he
09:33:14   17   actually knew that Mr. Kelly was sexually abusing minors and
09:33:19   18   actively covered it up, it was intentional, and he took steps
09:33:23   19   to cover that up. That he actually met some of these minors
09:33:27   20   and knew that -- and knew what Robert Kelly was doing to these
09:33:30   21   minors, and that he actively covered it up. It is not
09:33:34   22   something like he was just speculating or guessing or maybe
09:33:38   23   had intuition that Mr. Kelly was doing this, no, the
09:33:41   24   allegation in the indictment is that he actually knew that
09:33:44   25   these things were happening, and that he covered them up.
                                                                                8



09:33:48    1            That is a reason why these conditions are appropriate
09:33:51    2   here, and that is why he is charged with a statute that he is
09:33:54    3   charged with. He actually received child pornography, child
09:33:57    4   pornography that he knew existed, child pornography that he
09:34:01    5   watched, child pornography that talked about -- where the
09:34:05    6   child's age was mentioned on the video.
09:34:07    7            THE COURT: You say he took possession of it. What
09:34:09    8   did he do with it?
09:34:10    9            MS. KRULL: He took it on behalf of Robert Kelly and
09:34:13   10   hid it from the government. This was happening when
09:34:16   11   Mr. Kelly's prior case was pending at the State's Attorneys'
09:34:20   12   Office at Cook County, and these videos that Mr. McDavid
09:34:24   13   possessed were of the same minor who was at issue at the case
09:34:31   14   pending before Cook County.
09:34:32   15            So that was critical evidence relating to that trial
09:34:37   16   that Mr. McDavid had in his possession, that he is currently
09:34:41   17   charged with.
09:34:42   18            THE COURT: That is closer to obstruction of justice
09:34:45   19   as opposed to possession of pornography. I mean, it is sort
09:34:50   20   of -- I mean, it is -- it is not the same. I mean, I can
09:34:56   21   understand where you can make the argument that it fits the
09:35:01   22   crime, but it is not -- it is dissimilar in most respects.
09:35:05   23            MS. KRULL: Correct.
09:35:06   24            THE COURT: I mean, most of the time, in 99.99 -- in
09:35:10   25   fact, probably the first one I have ever had, I have had other
                                                                               9



09:35:14    1   ones where the person possesses child pornography for purposes
09:35:18    2   of his own -- for the purpose of his own -- what is the term
09:35:22    3   that I am thinking of?
09:35:23    4            MR. BRINDLEY: Enjoyment, I suppose, Judge.
09:35:24    5            MS. KRULL: Sexual interest in minors.
09:35:27    6            THE COURT: Okay, yes.
09:35:27    7            MS. KRULL: And I have been clear all along, Your
09:35:29    8   Honor, that the allegation is not that Mr. McDavid --
09:35:32    9            THE COURT: I know, it is different, he doesn't have
09:35:34   10   -- at least we don't know, I don't think it is charged, that
09:35:37   11   he had any kind of sexual interest in this kind of thing, it
09:35:42   12   was more obstruction of justice as opposed to -- it may fit
09:35:48   13   under the crime, I am not saying that he is innocent of the
09:35:52   14   crime, but it seems to me to be substantially different.
09:35:52   15            What is the view of Pre-Trial Services?
09:35:54   16            PRE-TRIAL OFFICER: Pre-Trial Services would object
09:35:56   17   to defendant being placed on GPS and not having a curfew.
09:36:01   18            The supervising officer indicated to defense counsel
09:36:15   19   that Pre-Trial Services would be willing to discuss amending
09:36:18   20   to the defendant's curfew should the defendant be able to
09:36:22   21   provide verification that he does need to be at the restaurant
09:36:27   22   after the curfew that he has. The curfew as it currently
09:36:30   23   stands is as directed by Pre-Trial Services, and so we do have
09:36:32   24   the ability to adjust it, but to this day we have not received
09:36:35   25   any verification that Mr. -- or that the defendant needs to be
                                                                              10



09:36:40    1   at the place of employment past 9:00 p.m. So that is why the
09:36:44    2   curfew stands.
09:36:47    3            THE COURT: I don't think there is anything
09:36:49    4   particularly wrong with the defendant earning money while he
09:36:53    5   is awaiting trial, particularly if he owes attorney's fees.
09:36:57    6            MR. BRINDLEY: Oh, he certainly does, and we need to
09:36:59    7   get them paid.
09:36:59    8            THE COURT: And I don't make light of that.
09:37:02    9            But it seems to me that it is -- why doesn't midnight
09:37:06   10   work?
09:37:06   11            MR. BRINDLEY: Judge, there are a couple of reasons.
09:37:08   12            THE COURT: Or maybe on weekends he needs more time?
09:37:12   13            MR. BRINDLEY: Part of it is when he needs to travel,
09:37:16   14   if he is going to travel, he will often travel overnight so he
09:37:20   15   can be there and have meetings in the morning in other places
09:37:24   16   like Florida, and so we are limiting his ability to do that.
09:37:28   17            What this ultimately seems to amount to to me, Judge
09:37:30   18   is placement of form over substance. Substantively we are not
09:37:34   19   dealing with the kind of offender who needs these
09:37:36   20   restrictions, and pre-trial is focusing on the form rather
09:37:40   21   than the substance.
09:37:41   22            Your Honor today can issue an order that says he is
09:37:44   23   placed on a 24-hour curfew, which will allow him to be out,
09:37:47   24   and on GPS monitoring, and then pre-trial will have to do
09:37:52   25   that, and then they will know where he is at and he won't be
                                                                               11



09:37:54    1   limited in an unfair way.
09:37:56    2             In restricting his ability to make money and to be
09:37:59    3   treated like he deserves to be treated in light of what is
09:38:03    4   alleged against him, rather than the category of crime, is --
09:38:06    5   see, the category of crime hurts him, not what he is alleged
09:38:10    6   to have done, he is alleged to having gotten rid of the stuff.
09:38:14    7   He didn't want it.
09:38:15    8             So as a result -- even by their allegation.
09:38:17    9             So as a result of that, Judge, treating him that way,
09:38:19   10   like one of these other offenders, isn't right, and it places
09:38:23   11   form over substance.
09:38:24   12             Pre-trial is not saying they can't put him on GPS
09:38:28   13   monitoring, they can, and they can --
09:38:29   14             THE COURT: Let me ask about that.
09:38:31   15             If I ordered GPS is that workable? Or why wouldn't
09:38:37   16   that be workable?
09:38:38   17             PRE-TRIAL SERVICES OFFICER: It is workable, we do
09:38:40   18   have GPS technology, we just feel that based on the identified
09:38:45   19   risks that we outlined in our Pre-Trial Services report and
09:38:51   20   that --
09:38:51   21             THE COURT: I don't believe I have a copy of that.
09:38:51   22   Does anyone have a copy of that?
09:38:53   23             Do you have yours?
09:38:55   24             PRE-TRIAL SERVICES OFFICER: I do not.
09:38:56   25             MS. KRULL: Your Honor, I don't believe one was ever
                                                                              12



09:38:58    1   created for Mr. McDavid because we agreed on conditions.
09:39:02    2   There was not a contested detention hearing here.
09:39:05    3            THE COURT: Okay.
09:39:05    4            MR. GLOZMAN: And if there was never one created,
09:39:07    5   there were no identified risks then.
09:39:10    6            PRE-TRIAL SERVICES OFFICER: There is one created for
09:39:11    7   all cases, but after a bond determination is made it is not
09:39:16    8   shared with all attorneys.
09:39:17    9            THE COURT: What would be the -- you know, we have
09:39:18   10   discussed the --
09:39:19   11            I tend to agree with Mr. Brindley, you know, he is
09:39:22   12   not a routine type of child pornographer, in fact, he
09:39:29   13   certainly wasn't disseminating it, he was accepting it but not
09:39:35   14   for the usual purposes that people do that sort of thing, and
09:39:40   15   so I am wondering what identifiable danger there would be if
09:39:44   16   we let him go to Florida, for example.
09:39:48   17            PRE-TRIAL SERVICES OFFICER: Your Honor, the Bail
09:39:52   18   Reform Act and the Adam Walsh Act all created these conditions
09:39:55   19   that pre-trial and probation are required to file, and --
09:39:58   20            THE COURT: I understand that, but I am trying to get
09:40:01   21   to if -- I mean, is anybody telling me I don't have the
09:40:05   22   authority to do what Mr. Brindley wants?
09:40:07   23            MS. KRULL: Your Honor, my understanding, and I am
09:40:09   24   reading directly from the release order here, it says that his
09:40:12   25   travel -- that he can travel as approved by Pre-Trial
                                                                              13



09:40:17    1   Services. And so right now he does not have to come to court
09:40:21    2   to ask to go to Florida, he can just ask Pre-Trial Services
09:40:25    3   and they can --
09:40:26    4            THE COURT: Then what is the difference then?
09:40:28    5            MR. GLOZMAN: Judge, that is not accurate.
09:40:30    6            I actually called Pre-Trial about this and they said
09:40:32    7   that he --
09:40:32    8            THE COURT: Well, if she says he can travel, I don't
09:40:35    9   know how we have a problem. If he can travel he just has to
09:40:40   10   notify them that he is traveling.
09:40:41   11            MR. GLOZMAN: Judge, Pre-Trial is not allowing him to
09:40:47   12   travel without your permission because of the curfew. And so
09:40:51   13   because there is a curfew --
09:40:51   14            THE COURT: Okay, okay.
09:40:51   15            MS. KRULL: I think you could give Pre-Trial
09:40:54   16   discretion on that so we don't have to come to court every
09:40:57   17   time. Instead of making a blanket ruling today you could just
09:41:01   18   say that --
09:41:01   19            THE COURT: What I am thinking of is to eliminate the
09:41:04   20   curfew, allow him to travel provided he notifies ahead of time
09:41:09   21   his complete schedule, the usual one where we let a person
09:41:13   22   travel, and --
09:41:13   23            MR. BRINDLEY: Yes.
09:41:14   24            THE COURT: (Continuing) -- and if there are
09:41:16   25   problems, they can be brought to my attention, and then we can
                                                                             14



09:41:19    1   do something about it.
09:41:21    2            But it seems to me that he shouldn't -- with the
09:41:28    3   particular charges, as I understand them, he should be
09:41:38    4   distinguished from other pornographers.
09:41:39    5            MS. KRULL: Your Honor, I have a request.
09:41:39    6            THE COURT: Yes.
09:41:42    7            MS. KRULL: Instead of just notice to Pre-Trial
09:41:43    8   Services, if Pre-Trial Services could approve the travel, so
09:41:45    9   they can verify the travel, since you are eliminating the
09:41:49   10   curfew, then there goes that problem. But I still think
09:41:52   11   Pre-Trial Services should have the ability to approve or
09:41:55   12   disapprove the travel based on the representations and the
09:41:58   13   proof offered as to the reason for the travel, and if there is
09:42:01   14   an issue after that --
09:42:02   15            THE COURT: Okay, I will say this, that he can travel
09:42:05   16   for purposes of business, and he can't travel to Florida
09:42:12   17   because it is warm and that sort of thing. So the Pre-Trial
09:42:18   18   Services could disallow it if it isn't for specific purposes
09:42:24   19   or for --
09:42:25   20            MR. BRINDLEY: Business purposes.
09:42:26   21            THE COURT: (Continuing) -- business purposes related
09:42:29   22   with his restaurant businesses.
09:42:32   23            MR. BRINDLEY: Yes, Your Honor.
09:42:32   24            MS. KRULL: Okay.
09:42:33   25            THE COURT: So we will do it that way.
                                                                             15



09:42:33    1            MR. GLOZMAN: And Your Honor, if there is just
09:42:35    2   another emergency, like this one, the funeral in Minnesota, it
09:42:42    3   was unexpected, that wouldn't fall into the category of
09:42:48    4   business travel. So could that also go through Pre-Trial
09:42:51    5   Services rather than before Your Honor?
09:42:52    6            THE COURT: I don't understand. I authorized him to
09:42:55    7   go to the funeral.
09:42:56    8            MR. GLOZMAN: I am saying if there is something in
09:42:58    9   the future that --
09:42:59   10            MR. BRINDLEY: Like if another personal issue comes
09:43:02   11   up, can we go to Pre-Trial Services or do we have to come
09:43:07   12   before you?
09:43:07   13            THE COURT: Are you expecting someone else to die?
09:43:12   14            THE DEFENDANT: A lot of my relatives are old, Judge.
09:43:16   15            THE COURT: Well, I am too.
09:43:19   16            MR. BRINDLEY: Judge, if it is an emergency situation
09:43:21   17   like that, we can just come in. That is easy enough.
09:43:25   18            THE COURT: Okay.
09:43:25   19            MR. BRINDLEY: I do want to clarify one thing about
09:43:27   20   his business, when he is traveling with business, he is in the
09:43:29   21   restaurant business, and he also has these accounting clients.
09:43:31   22   So I would like it to cover both, not just the restaurant
09:43:34   23   business but his accounting work as well.
09:43:34   24            THE COURT: Okay.
09:43:36   25            MR. BRINDLEY: So for a work-related purpose,
                                                                              16



09:43:38    1   whatever it is, that is what I am asking.
09:43:40    2            THE COURT: All right. That seems to me that that is
09:43:42    3   reasonable.
09:43:43    4            MR. BRINDLEY: All right.
09:43:44    5            Thank you, Your Honor.
09:43:44    6            THE DEFENDANT: Thank you.
09:43:45    7            THE COURT: Anything else?
09:43:46    8            MR. BRINDLEY: No, Your Honor.
09:43:47    9            MR. GLOZMAN: No, Your Honor.
09:43:47   10            MS. KRULL: No, Your Honor.
09:43:49   11            THE COURT: All right.
09:43:49   12
09:43:49   13            (The above-mentioned case was recalled as follows:)
09:44:28   14
09:44:29   15            THE COURT: The question is, did I order GPS? And
09:44:31   16   the answer is, yes, I meant I am ordering GPS, because that
09:44:34   17   was agreed to.
09:44:37   18            MS. KRULL: Okay.
09:44:37   19            THE COURT: So we are ordering GPS.
09:44:39   20            MS. KRULL: Yes, your Honor.
09:44:40   21            MR. BRINDLEY: Yes, we figured that.
09:44:41   22            THE COURT: Just wanted to make sure.
           23            Okay.
           24            (Proceedings concluded.)
           25
                                                                17



 1                  C E R T I F I C A T E
 2
 3            I certify that the foregoing is a correct transcript
 4   from the record of proceedings in the above-entitled matter.
 5
 6   /s/Krista Burgeson, CSR, RMR, CRR    May 28, 2021
     Federal Official Court Reporter      Date
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
